UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2269



KEQI WANG,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-647-745)


Submitted:   September 13, 2006           Decided:   October 11, 2006


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kevin Long, Monterey Park, California, for Petitioner. Chuck
Rosenberg, United States Attorney, Brian E. Bentley, Special
Assistant United States Attorney, Alexandria, Virginia, for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Keqi Wang, a native and citizen of the People’s Republic

of China, petitions for review of an order of the Board of

Immigration Appeals (Board) adopting and affirming the immigration

judge’s denial of his requests for asylum, withholding of removal,

and protection under the Convention Against Torture.

          In his petition for review, Wang maintains that he met

his burden of proof for his request for asylum.       To obtain reversal

of a determination denying eligibility for relief, an alien “must

show that the evidence he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”   INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).

We have reviewed the evidence of record and conclude that Wang

fails to show that the evidence compels a contrary result.

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 2 -